EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Sutliffe- 5/10/21.

The application has been amended as follows: 

1-2. 	(Canceled) 

3. 	(Currently Amended) A computer-implemented method performed by a server, comprising:
	receiving, by the server, from a mobile device, information transmitted to the mobile device in association with a data stream comprising content currently received on the mobile device from a content supplier station;
	identifying, by the server, content metadata from the information received from the mobile device;
	selecting, by the server, a plurality of content items from a content repository, wherein the content repository includes a catalog of a user library and the selecting is based on a feature of each of the plurality of content items, when the feature of the corresponding content item matches at least a portion of the content metadata that is identified from the information received from the mobile device, wherein the selecting further comprises comparing features in the catalog of the user library to portions of the content metadata; and


4. 	(Canceled)

5. 	(Previously Presented) The method of claim 3, wherein server providing references to the plurality of selected content items further comprises the server offering, to the mobile device, the content items for purchase.

6-7. 	(Canceled)

8.	(Currently Amended) A non-transitory computer-readable medium having instructions stored thereon, which, when executed by a processing system, causes the processing system to perform a method comprising:
receiving, by a server, from a mobile device, information transmitted to the mobile device in association with a data stream comprising content received on the mobile device from a content supplier station;
identifying, by the server, content metadata from the information received from the mobile device;
selecting, by the server, a plurality of content items from a content repository, wherein the content repository includes a catalog of a user library and the selecting is based on a feature of each of the plurality of content items, when the feature of the corresponding content item that matches at least a portion of the content metadata that is identified from the information received from the mobile device, wherein the selecting further comprises comparing features in the catalog of the user library to portions of the content metadata; and


9.	(Canceled)

10.	(Previously Presented) The non-transitory computer-readable medium of claim 8, wherein the server providing references to the plurality of selected content items further comprises the server offering, to the mobile device, the plurality of selected content items for purchase.

11-35. 	(Canceled)

36.	(Previously Presented) The method of claim 3, wherein the data stream is a digital data stream. 

37.	(Previously Presented) The method of claim 5, further comprising:
	after the server providing references to the plurality of content items to the mobile device as recommendations, in response to the server receiving a user selection of one of the recommendations from the mobile device, the server initiating a purchase and download transaction with the mobile device.

38.	(New) The non-transitory computer-readable medium of claim 8, wherein the data stream is a digital data stream. 

39.	(New) The non-transitory computer-readable medium of claim 8, further comprising:




Allowable Subject Matter
	Claims 3, 5, 8, 10, 36-39 are allowed.

	Closest references found made of record: ("20010035087"|"20090239573"|"7962162"|"8095086"|"8165142"|"20030040272"|"20070259685"|"7369825"|"8331966"|"8694037"|"20090093300"|"7787407"|"20080119148"|"20100292816"|"6289207"|"6748237"|"7313359"|"7499683"|"7643807"|"20100002850"|"20070142055"|"6505088"|"7346320"|"7844301"|"7853664"|"20080065722"|"20080198141"|"20100033422"|"4969209"|"5864753"|"7929931"|"20100261424"|"20020049037"|"20100004031"|"20100304702"|"6611678"|"6697631"|"7587185"|"7661889"|"7787818"|"8483733"|"8680963"|"8918088").  The following is an examiner’s statement of reasons for allowance:  After performing an updated search, the following is allowable subject matter:
A computer-implemented method performed by a server, comprising:
	receiving, by the server, from a mobile device, information transmitted to the mobile device in association with a data stream comprising content currently received on the mobile device from a content supplier station;
	identifying, by the server, content metadata from the information received from the mobile device;
	selecting, by the server, a plurality of content items from a content repository, wherein the content repository includes a catalog of a user library and the selecting is based on a feature of each of the plurality of content items, when the feature of the corresponding content item matches at least a portion of the content metadata that is identified from the information received from the mobile device, wherein the selecting further comprises comparing features in the catalog of the user library to portions of the content metadata; and
	providing, by the server, references to the plurality of selected content items to the mobile device as recommendations, the plurality of selected content items having been selected by the server based on the feature of each of the plurality of content items, when the server matches the feature of the corresponding content item to the at least a portion for the content metadata identified by the server from the information received from the client device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.

/ANKUR JAIN/          Primary Examiner, Art Unit 2649